Citation Nr: 0943906	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to 
include as an undiagnosed illness.  

4.  Entitlement to service connection for a right foot 
disorder.  

5.  Entitlement to service connection for a left foot 
disorder, to include left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that denied the benefits 
sought on appeal.  The Veteran, who had active service from 
July 1988 to July 1992, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

The issue of entitlement to a higher initial (compensable) 
evaluation for migraine headaches will be addressed in the 
REMAND portion of the decision below.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and any current bilateral 
hearing loss that may be present is not causally or 
etiologically related to service.  

2.  Tinnitus was not manifested during service, and is not 
causally or etiologically related to service.  

3.  A skin disorder, variously diagnosed, was not manifested 
during service, and is not causally or etiologically related 
to service.
 
4.  A right foot disorder was not manifested during service 
and is not causally or etiologically related to service.

5.  A left foot disorder, diagnosed as Achilles tendonitis, 
was not manifested during service, and is not causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009). 

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  A skin disorder was not incurred in or aggravated during 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2009).

4.  A right foot disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

5.  A left foot disorder, diagnosed as Achilles tendonitis, 
was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required for any disability 
on appeal.  

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The 
record contains no evidence of bilateral hearing loss in 
service or a current bilateral hearing loss disability as 
defined by VA regulation 38 C.F.R. § 3.385. Nor is there any 
suggestion from the record that any hearing loss that may be 
present is in any way related to service.  It also contains 
no evidence of tinnitus in service or any persuasive 
indication that the Veteran's current tinnitus is related to 
service.  There is no evidence of a chronic skin disorder in 
service with the same symptomatology as the Veteran's current 
skin disorders.  In addition there is no indication that the 
Veteran's current skin disorders are related to his active 
service.  Regarding the Veteran's claim for right and left 
foot disorders, the evidence again does not indicate that the 
Veteran's any current foot disorder is related to service.  
The Board finds that there is otherwise sufficient competent 
evidenced to decide the claims. 

In any event, the Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. VA's Under Secretary 
for Health held in an October 4, 1995, memorandum opinion 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

On the November 1987 entrance examination report of medical 
history, the Veteran marked "don't know" when asked have 
you ever had or have you now hearing loss.  He marked "no" 
when asked have you ever had or have you now ear trouble.  On 
the corresponding entrance examination report of medical 
examination, the examiner could not visualize the Veteran's 
ear drums due to wax.  The Veteran was afforded an 
audiological evaluation which showed pure tone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
0
0
0
0
0

On the May 1992 separation examination report of medical 
history, the Veteran marked "yes" when asked have you ever 
had or have you now hearing loss; however the examiner noted 
that the Veteran had no conversational problems.  On the 
Veteran's May 1992 separation examination report of medical 
examination, the examiner noted the Veteran's ears as 
clinically normal.  Specifically, pure tone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
5
5
0
0
5

On the March 1993 general medical VA examination, the 
examiner noted the Veteran's ears as clinically normal.  On 
an August 1994 general medical VA examination, the examiner 
noted the Veteran's right tympanic membrane as clear and 
without perforation or discoloration.  The Veteran's left ear 
canal was occluded with cerumen.  

In November 2006, the Veteran attended an audiology 
consultation.  The Veteran reported decreased auditory 
acuity, greater in the right ear than the left, and 
intermittent tinnitus.  He had no history of ear surgery or 
ear infections.  The examiner acknowledged a history of 
military noise exposure.  Results of audiometric testing 
showed normal auditory acuity in the left ear and a mild 
sensorineural hearing loss at 4000 Hz and 8000 Hz in the 
right ear.  Word recognition ability was excellent 
bilaterally at normal volume levels.  Tympanograms were 
within normal limits bilaterally.  Acoustic stapedial 
reflexes were present and within normal limits.  The reflex 
decay test was negative at 500 and 1000 Hz.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Based on this record there is no evidence of left ear hearing 
loss disability as defined by 38 C.F.R. § 3.385.  In November 
2006, the Veteran had normal auditory acuity in the left ear 
and a mild sensorineural hearing loss at 4000 Hz in the right 
ear, as well as excellent word recognition scores 
bilaterally.  No other evidence addresses the Veteran's 
auditory acuity.  Without a current diagnosed disability that 
is related to service, the claim for service connection is 
not valid.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, even if the Veteran did have a current hearing loss 
disability, the evidence does not appear to show a nexus or 
relationship to his service which ended in 1992.  The Veteran 
received audiology tests in conjunction with his November 
1987 entrance examination and his July 1992 discharge 
examination.  Although the Veteran did mark "yes" when 
asked have you ever had or have you now hearing loss on his 
July 1992 separation examination report of medical history, 
neither test showed any hearing loss during service.  

While acknowledging the Veteran's belief that he has a 
current disorder due to service, it is well established that 
as a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to symptoms such as 
decreased hearing acuity which are non-medical in nature; 
however, he is not competent to render a medical diagnosis or 
etiology, or that he has a hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  In any event, there is no medical evidence 
in the record that finds any current hearing loss has a 
relation between active service and the Veteran's claimed 
decreased hearing.  

In addition, the Board notes that the record fails to 
indicate that the Veteran had bilateral hearing loss for VA 
purposes within one year after service.  The Veteran's 
hearing acuity was normal upon separation from service and 
currently is not manifested to the required degree.  Also, on 
the March 1993 VA examination, the examiner noted the 
Veteran's ears as clinically normal.  Therefore, the Board 
concludes that the presumption under 38 C.F.R. § 3.309 is not 
applicable in this case.  

As such, the Board finds that a preponderance of the evidence 
is against the claim and entitlement to service connection 
for bilateral hearing loss is not warranted.   As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Tinnitus

The service treatment records regarding the Veteran's 
tinnitus consist of the same records shown above for 
bilateral hearing loss.  On the November 1987 entrance 
examination report of medical history, the Veteran marked 
"don't know" when asked have you ever had or have you now 
hearing loss.  He marked no when asked have you ever had or 
have you now ear trouble.  On the corresponding entrance 
examination report of medical examination, the examiner could 
not visualize the Veteran's ear drums due to wax.  Again, on 
the July 1992 separation examination report of medical 
history, the Veteran marked yes when asked have you ever had 
or have you now hearing loss; however the examiner noted that 
the Veteran had no conversational problems.  On the Veteran's 
May 1992 separation examination report of medical 
examination, the examiner noted the Veteran's ears and drums 
as clinically normal.  

Again, as seen above regarding the claim for bilateral 
hearing loss, on the March 1993 VA examination, the examiner 
noted the Veteran's ears as clinically normal.  On an August 
1994 general medical VA examination, the examiner noted the 
Veteran's right tympanic membrane as clear and without 
perforation or discoloration.  The Veteran's left ear canal 
was occluded with cerumen.  

In a March 2006 VA treatment record, the Veteran reported 
tinnitus on and off for two years.  Upon examination, the 
tympanic membranes and external auditory canals were clear 
bilaterally.  The Veteran's oropharynx was within normal 
limits.  The Veteran was diagnosed with tinnitus.  In October 
2006, the Veteran complained of tinnitus since 1992 after 
being in the artillery division.  Again, the Veteran's 
tympanic membranes and external auditory canals were clear 
bilaterally and the Veteran's oropharynx was within normal 
limits.  The Veteran was diagnosed with tinnitus.  

As stated above, in November 2006, the Veteran attended an 
audiology consultation.  The Veteran reported decreased 
auditory acuity, greater in the right ear than left, and 
intermittent tinnitus.  He had no history of ear surgery or 
ear infections.  The examiner acknowledged a history of 
military noise exposure.  Results of audiometric testing 
showed normal auditory acuity in the left ear and a mild 
sensorineural hearing loss at 4000 Hz and 8000 Hz in the 
right ear.  Word recognition ability was excellent 
bilaterally at normal volume levels.  Tympanograms were 
within normal limits bilaterally.  Acoustic stapedial 
reflexes were present and within normal limits.  The reflex 
decay test was negative at 500 and 1000 Hz.  

Based on this record the Board finds that the Veteran is an 
unreliable historian regarding the onset of his tinnitus, 
reporting originally that it began in 2004 and then later 
reporting that it began while in service.  As such, the Board 
relies more heavily on the medical evidence of record than 
the Veteran's lay statements when weighing the probative 
evidence.  

The Board finds that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus.  Service treatment records are absent for any 
complaints, treatment, or diagnosis of tinnitus.  During two 
general medical examinations following service in March 1993 
and August 1994, the examiners noted the Veteran's ears as 
clinically normal.  The record contains no complaints by the 
Veteran regarding his ears until March 2006, when the Veteran 
reported tinnitus on and off for two years.  

The only evidence linking the Veteran's tinnitus to his 
active service are his lay statements, which are inconsistent 
with the clinically normal findings in March 1993 and April 
1994, as well as with his original statement that his 
tinnitus began two years prior to his March 2006 examination.

The Board acknowledges that the Veteran is competent to 
testify as to symptoms such as ringing or buzzing in the ear 
which are non-medical in nature; however, he is not competent 
to render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Board 
however must weigh this testimony against the other evidence 
of record.  In so doing, the Board finds that a preponderance 
of the evidence is against the claim of entitlement to 
service connection for tinnitus.  Again, as the preponderance 
of the evidence is against this claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin Disorder

On the November 1987 entrance examination report of medical 
history, the Veteran specifically marked "no" when asked 
have you ever had or have you now skin diseases.  On the 
corresponding report of medical examination, the examiner 
noted the Veteran's skin as clinically normal.  He noted no 
identifying body marks or scars.  

Service treatment records show only two complaints of skin 
disorders while in service.  In April 1989, the Veteran 
complained of athlete's foot for two weeks.  The examiner 
noted skin peeling between his toes and prescribed foot 
washing and Tinactin three times a day.  On an August 1990 
Desert Shield/Storm out-processing check list, the Veteran 
specifically noted that he did not experience any skin 
infections or unusual rashes while deployed.  In April 1991, 
the Veteran presented with complaints of a rash in the groin 
area for two weeks that was itching and irritating.  The 
examiner found a couple of papular lesions on the penis that 
were not ulcerative, itching, or producing discomfort at the 
time.  The examiner diagnosed probably herpes simplex virus.  

On the July 1992 separation examination report of medical 
history, the Veteran specifically marked "no" when asked 
have you ever had or have you now skin diseases.  On the 
Veteran's May 1992 separation examination report of medical 
examination, the examiner noted the Veteran's skin and 
lymphatics as clinically normal.  The only identifying body 
mark or scar was a right inguinal surgical scar.  

On a March 1993 VA general medical examination, the examiner 
noted the Veteran's skin as normal.  

The Veteran reported to a private dermatologist for 
evaluation in July 2004.  The Veteran complained of an itchy 
rash beginning about 9 months prior that covered the fingers, 
arms, legs, and feet.  The examiner noted lichenified dry 
plaques, vesicular plaques (dyshidrosis), and excoriated 
nodules on the fingers, shoulders, arms, thighs, legs, and 
back.  The skin was xerotic with no sign of infection.  The 
examiner diagnosed the Veteran with atopic dermatitis and 
dyshidrotic dermatitis of the hands and nummular dermatitis 
of the legs and trunk.  In another July 2004 record, the 
examiner noted improvement in the right knee, left leg, back, 
left hand, and right hand.  Pompholyx persisted on the hands, 
but improved.  Lichenified hyperkeratotic/pigmented papules 
on the legs also persisted.  The examiner diagnosed the 
Veteran with a combination of dyshidrotic and possible 
papular dermatitis.  

In December 2004, the Veteran returned for a reevaluation.  
He continued to have problems with itching.  The examiner 
noted many hyperpigmented indurated scaly papules and plaques 
over trunk, arms, and shins.  His hands showed dyshidrosis, 
but otherwise well hydrated.  The examiner was to rule out 
dermatitis herpetiformis, psoriasis, eczema, and 
allergic/irritant contact dermatitis.  A specimen was 
collected and examined.  The pathology report showed a 
diagnosis of subacute spongiotic dermatitis with eosinophils.  
The pathologist commented that the histologic features would 
be consistent with acute or irritant contact dermatitis.  In 
addition, the pathologist would include herpes gestationis, 
arthropod reaction, and the urticarial phase of bullous 
pemphigoid in the differential diagnosis because some 
eosinophils were seen within the epidermis.

In June 2005, the Veteran reported for a follow up from the 
December 2004 examination.  The examiner noted flaring with 
multiple prurigo nodules and small erythematous papules on 
the trunk, upper extremities, and lower extremities.  The 
face and scalp were clear.  The examiner noted past biopsy 
consistent with spongiotic dermatitis with eosinophils.  He 
determined that the disability was not clinically consistent 
with urticarial pemphigoid.  The examiner also ruled out bug 
bites due to the year-round process and no improvement after 
bug spray.  The examiner diagnosed the Veteran with 
eczematous dermatitis.  

In February 2006, the Veteran complained of a rash on his 
arms and feet that began almost a year prior.   Examination 
revealed violaceous, flat-top papules involving the forearms, 
eczematous patches on the lower extremities, and some 
involvement of the right buccal mucosa.  The examiner 
diagnosed lichen planus.  

In March 2006, the Veteran stated that his dermatitis was 
flaring.  The examiner noted a few hyperpigmented macules and 
patches with very little scale on the upper and lower 
extremities bilaterally.  The examiner diagnosed nummular 
dermatitis.  In April 2006, the Veteran attended a VA 
dermatology consultation.  The Veteran complained of a rash 
for the past few years that itches.  The examiner noted a few 
hyperpigmented macules and patches on the back, abdomen, and 
upper and lower extremities bilaterally with very little 
scale.  The examiner diagnosed pruritus and possible eczema.  

In June 2006, the examiner noted the previous diagnosis of 
spongiotic dermatitis with some eosinophils.  He also 
acknowledged the comment on the biopsy report showing that it 
could also be consistent with contact dermatitis, an allergic 
dermatitis, or an arthropod bite reaction. The examiner found 
dry patches on the upper extremities with scales on the 
palms.  He found few nummular hyperpigmented macules and 
patches with very little scale on the lower extremities.  The 
examiner diagnosed nummular dermatitis with dyshidrotic 
eczema.

The Veteran followed up in July 2006.  At that time, only the 
hands were still involved.  The lower extremities showed no 
abnormalities.  The upper extremities showed xerosis with few 
vesicles and mild scale on both palms.  The examiner 
diagnosed the Veteran with nummular dermatitis, much 
improved.  

In January 2007, the examiner noted that the pruritus was 
fairly generalized but he had scattered itchy lesions.  
Examination revealed tiny spongiotic vesicles clustered on 
the palms, thenar eminence, and few scaly plaques on palmar 
surface of hands but no fissuring or significant erythema.  
The upper extremities showed many hyperpigmented patches and 
few scaly patches on the bilaterally forearms.  The lower 
extremities have hyperpigmented plaques and patches scattered 
and one papule on dorsal left toe covered with Cordran.  The 
examiner again diagnosed nummular dermatitis, which was 
stable.  He also diagnosed dyshidrotic eczema of the hands.  

After reviewing the evidence of record, the Board finds that 
a preponderance of the evidence is against a claim of 
entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.  The Veteran's 
service treatment records show treatment for herpes and for 
athlete's foot.  At no point did the Veteran's treatment 
records show complaints, treatment, or diagnosis of any 
dermatitis, or any of the other skin disorders the Veteran 
has been diagnosed as having after service.  Other than a 
right inguinal surgical scar, the Veteran's skin was 
determined to be clinically normal on the Veteran's July 1992 
separation examination and the March 1993 VA general medical 
examination.  

The Veteran first reported a skin disorder in July 2004, 
stating that he experienced an itchy rash for the previous 9 
months.  The Veteran does not contend that his skin disorder 
began prior to that time.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Veteran's skin disorder did not manifest for over a decade 
after the Veteran's separation from service.  When 
considering the significant period of time between service 
and the manifestation of a skin disorder, as well as the 
complete lack of complaints, treatment, or diagnosis for a 
skin disorder while in service and the absence of any medical 
evidence relating the current disorder to service, the Board 
finds that entitlement to service connection on a direct 
basis is not warranted.  

The Veteran also contends that his skin disability meets the 
criteria for an undiagnosed illness under 38 C.F.R. § 3.317 
due to the multiple diagnoses provided over the course of his 
treatment.  Under that provision, service connection is 
warranted to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
disability manifests not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  An undiagnosed 
illness may include signs or symptoms involving the skin.  
38 C.F.R. § 3.317.  

The Board disagrees with the Veteran's contention and finds 
that his skin disorder is a diagnosed illness.  In July 2004, 
the Veteran was diagnosed with dyshidrotic and possible 
papular dermatitis.  In December 2004, the examiner diagnosed 
subacute spongiotic dermatitis with eosinophils.  In June 
2005, the diagnosis was eczematous dermatitis.  In February 
2006, lichen planus was diagnosed.  In March 2006, the 
Veteran was diagnosed with nummular dermatitis.  In April 
2006, the examiner diagnosed pruritus and possible eczema.  
In June 2006, the diagnosis was nummular dermatitis with 
dyshidrotic eczema.  In July 2006, again, the diagnosis was 
nummular dermatitis, much improved.  In January 2007, the 
examiner diagnosed both nummular dermatitis, which was 
stable, and dyshidrotic eczema of the hands.  Although the 
Veteran claims additional diagnoses, due to statements 
provided on the pathology reports, the examiners specifically 
ruled out other diagnoses during examination.  

The Board notes that it is possible to have more than one 
skin disorder at a time.  The Veteran was consistently 
diagnosed with dermatitis.  Specifically, the Veteran was 
diagnosed with nummular dermatitis and eczematous dermatitis, 
or eczema.  The above diagnoses do not indicate that the 
Veteran's skin disorder could not be diagnosed.  In fact, the 
evidence shows a consistent pattern of diagnoses and 
treatment.  As such, the Board finds that a preponderance of 
the evidence is against the claim of service connection for a 
skin disability under 38 C.F.R. § 3.317 regarding an 
undiagnosed illness.  

The Board concludes that service connection for a skin 
disorder is not warranted under any theory of service 
connection.  Again, as the preponderance of the evidence is 
against this claim under all applicable theories of service 
connection, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Left and Right Foot Disorders

On the November 1987 entrance examination report of medical 
history, the Veteran replied "no" when asked have you ever 
had or have you now foot trouble.  On the corresponding 
report of medical examination, the examiner noted the 
Veteran's feet with moderate asymptomatic pes planus.  On the 
July 1992 separation examination report of medical history, 
the Veteran specifically marked "no" when asked have you 
ever had or have you now foot trouble.  On the Veteran's May 
1992 separation examination report of medical examination, 
the examiner noted the Veteran's feet as asymptomatic pes 
planus.  

The Veteran was afforded a general medical VA examination in 
March 1993 in conjunction with a claim of entitlement to 
service connection for flat feet.  At that time the Veteran 
complained of pain in feet with prolonged ambulation.  The 
Veteran's carriage, posture, and gait were considered normal.  
The examiner specifically noted that there were no diseases 
or injuries of the musculo-skeletal system.  The examiner 
acknowledged the Veteran's flat feet, but found no functional 
affect.  The examiner diagnosed the Veteran with flat feet as 
the cause of his pain with prolonged ambulation.  

At this point the Board notes that a rating decision dated in 
December 1993 denied service connection for bilateral flat 
feet.  The Veteran was notified of that decision and of his 
appellate rights.  While the Veteran submitted a Notice of 
Disagreement with that decision, he subsequently withdrew his 
Notice of Disagreement in a statement dated in August 1994 
after the issuance of a Statement of the Case.  That decision 
is final, and the Board would observe that in beginning this 
current claim in March 2006 the Veteran specifically made 
reference to service connection for a bilateral foot injury.  
Furthermore, in a statement from the Veteran received in 
March 2006 he specifically stated that his claim for a 
bilateral foot injury had nothing to do with his flat feet.  
As such the Board construes this current claim as not 
including flat feet, including a claim to reopen the 
previously denied claim for flat feet.

In May 2005, the Veteran reported with left leg acting up 
again.  The Veteran complained of left lower extremity pain 
with symptoms present in the back of his foot in the past.  
The examiner noted no weakness and no ortho visit.  The 
Veterans stated that the symptoms were on and off over the 
past two months.  The examiner prescribed a brace, Icy/Hot, 
and Motrin.  He diagnosed the Veteran with left foot pain and 
left Achilles tendonitis.  In May 2005, an orthopedic record 
shows a request for light duty due to left ankle and Achilles 
pain.  The examiner noted that he must wear boot at all times 
at work.  

In March 2006, VA treatment records show a diagnosis of 
arthralgia in both ankles.  In June 2006 the Veteran reported 
constant throbbing pain in both feet at a level of seven out 
of ten for longer than a year.  In October 2006, the Veteran 
complained of bilateral ankle pain.  Examination revealed 2+ 
pedal pulses, no pedal edema, and no foot ulcers or lesions.  
The foot sensation was intact to light touch.  The examiner 
diagnosed the Veteran with bilateral ankle arthralgia.  In 
January 2007, the Veteran reported constant aching pain in 
both feet at a level of seven out of ten for longer than a 
year.

The Board finds that a preponderance of the evidence is 
against the claims for a left and right foot disorders.  The 
Veteran's entrance examination noted pes planus, or flat 
feet, prior to entrance into service.  The service treatment 
records are then entirely silent as to any complaints, 
treatment, or diagnosis of a foot disorder, including an 
injury to either foot.  The Veteran specifically responded 
"no" on his July 1992 separation examination report of 
medical history when asked if he ever had or had now any foot 
trouble.  

The Veteran was afforded a general medical VA examination in 
March 1993 in conjunction with a claim of entitlement to 
service connection for flat feet.  At that time the Veteran 
complained of pain in his feet with prolonged ambulation.  
The examiner specifically noted that there were no diseases 
or injuries of the musculo-skeletal system.  The examiner 
diagnosed the Veteran with flat feet as the cause of his pain 
with prolonged ambulation.  

The record is silent as to any further complaints of a foot 
disability until May 2005 when the Veteran was diagnosed with 
left Achilles tendonitis.  Then, in March 2006 the Veteran 
was diagnosed with arthralgia in both ankles.  The Veteran 
continued to complain of pain in his feet.  

The Board notes that the evidence indicates that the 
Veteran's current disorder began in May 2005, over a decade 
after the Veteran's separation from service.  The Board again 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition to the significant period of time between 
service and the onset of a disability other than foot pain 
caused by the Veteran's flat feet, the Veteran's service 
treatment records are entirely silent regarding a foot 
disorder.  

The Veteran contends that his current disorder is related to 
his activities parachuting while in service.  While 
acknowledging the Veteran's belief, it is well established 
that as a lay person, the Veteran is not considered capable 
of opining as to the nature or etiology of his disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to symptoms such as foot 
or ankle pain which are non-medical in nature; however, he is 
not competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
The Board finds the Veteran's contention to be unsupported by 
the evidence of record.  The delay between service and the 
onset of the disability weighs against this contention.  In 
addition, post-service, the Veteran worked for the Postal 
Service as a mail carrier, which required physical activity.  

Due to the lack of a disability in service, a significant 
period of time between service and the onset of the 
disability, and the lack of evidence relating the Veteran's 
current disability to service, the Board finds that a 
preponderance of the evidence is against the claims of 
entitlement to service connection for a left or right foot 
disorder.  As stated previously, as the preponderance of the 
evidence is against this claim under all applicable theories 
of service connection, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a skin disorder, to include as an 
undiagnosed illness, is denied.  

Service connection for a right foot disorder is denied.  

Service connection for a left foot disorder, to include left 
Achilles tendonitis, is denied.  

REMAND

Further review of the record discloses that after a May 2009 
rating decision granted service connection for migraine 
headaches in June 2009 the Veteran expressed disagreement 
with the initial evaluation assigned for that disability.  
However, the RO has not issued a Statement of the Case. In 
the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the U.S. Court of Appeals 
for Veterans Claims (Court) has indicated that the proper 
action is to REMAND the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a Statement of the 
Case, regarding the Notice of 
Disagreement submitted by the Veteran 
from the May 2009 rating decision which 
assigned an initial noncompensable 
evaluation for migraine headaches.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
Substantive Appeal if the Veteran wishes 
to complete an appeal from that decision. 
.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


